UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10–Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 26, 2010 Commission file number 1–6770 MUELLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 25-0790410 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 8285 Tournament Drive, Suite 150 Memphis, Tennessee (Address of principal executive offices) (Zip Code) (901) 753-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the Registrant’s common stock outstanding as of July 22, 2010, was 37,772,216 MUELLER INDUSTRIES, INC. FORM 10–Q For the Quarterly Period Ended June 26, 2010 As used in this report, the terms “Company,” “Mueller,” and “Registrant” mean Mueller Industries, Inc. and its consolidated subsidiaries taken as a whole, unless the context indicates otherwise. INDEX Page Number Part I.Financial Information Item 1.– Financial Statements (Unaudited) a.)Condensed Consolidated Statements of Income 3 b.)Condensed Consolidated Balance Sheets 4 c.)Condensed Consolidated Statements of Cash Flows 5 d.)Notes to Condensed Consolidated Financial Statements 6 Item 2.– Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.– Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.– Controls andProcedures 25 Part II.Other Information Item 1.– Legal Proceedings 26 Item 1A – Risk Factors 31 Item 2.– Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 5.– Other Information 32 Item 6.– Exhibits 32 Signatures 33 2 Index PART I. FINANCIAL INFORMATION Item 1.Financial Statements MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Six Months Ended June 26, 2010 June 27, 2009 June 26, 2010 June 27, 2009 (In thousands, except per share data) Net sales $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Insurance settlement — ) — Operating income Interest expense ) Other (expense) income, net ) ) Income before income taxes Income tax expense ) Consolidated net income Less net income attributable to noncontrolling interest ) Net income attributable to Mueller Industries, Inc. $ Weighted average shares for basic earnings per share Effect of dilutive stock-based awards 43 69 97 Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ Dividends per share $ See accompanying notes to condensed consolidated financial statements. 3 Index MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 26, 2010 December 26, 2009 (In thousands, except share data) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $4,753 in 2010 and $5,947 in 2009 Inventories Other current assets Total current assets Property, plant, and equipment, net Goodwill Other assets Total Assets $ $ Liabilities Current liabilities: Current portion of debt $ $ Accounts payable Accrued wages and other employee costs Other current liabilities Total current liabilities Long-term debt, less current portion Pension and postretirement liabilities Environmental reserves Deferred income taxes Other noncurrent liabilities Total liabilities Equity Mueller Industries, Inc. stockholders’ equity: Preferred stock - $1.00 par value; shares authorized 5,000,000; none outstanding — — Common stock - $.01 par value; shares authorized 100,000,000; issued 40,091,502; outstanding 37,772,216 in 2010 and 37,649,584 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury common stock, at cost ) ) Total Mueller Industries, Inc. stockholders’ equity Noncontrolling interest Total equity Commitments and contingencies — — Total Liabilities and Equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Index MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 26, 2010 June 27, 2009 (In thousands) Cash flows from operating activities Consolidated net income $ $ Reconciliation of consolidated net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Insurance settlement ) — Insurance proceeds – noncapital related — Loss on disposal of properties Deferred income taxes ) ) Income tax benefit from exercise of stock options ) — Gain on early retirement of debt — ) Changes in assets and liabilities: Receivables ) Inventories Other assets Current liabilities ) Other liabilities ) Other, net ) ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Insurance proceeds for property and equipment — Net withdrawals from restricted cash balances 11 Proceeds from the sales of properties 23 Net cash provided by investing activities Cash flows from financing activities Dividends paid to stockholders of Mueller Industries, Inc. ) ) Issuance (repayment) of debt by joint venture, net ) Repayments of long-term debt — ) Dividends paid to noncontrolling interest — ) Acquisition of treasury stock ) — Issuance of shares under incentive stock option plans from treasury — Income tax benefit from exercise of stock options 88 — Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to condensed consolidated financial statements. 5 Index MUELLER INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) General Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted.Results of operations for the interim periods presented are not necessarily indicative of results which may be expected for any other interim period or for the year as a whole.This Quarterly Report on Form 10–Q should be read in conjunction with the Company’s Annual Report on Form 10–K, including the annual financial statements incorporated therein. The accompanying unaudited interim financial statements include all normal recurring adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. Note 1 – Earnings per Common Share Basic per share amounts have been computed based on the average number of common shares outstanding.Diluted per share amounts reflect the increase in average common shares outstanding that would result from the assumed exercise of outstanding stock options and vesting of restricted stock awards, computed using the treasury stock method.Approximately 900 thousand stock options were excluded from the computation of diluted earnings per share for the quarter and six-month period ended June 26, 2010, since the options’ exercise prices were higher than the average market price of the Company’s stock. Note 2 – Commitments and Contingencies The Company is involved in certain litigation as a result of claims that arose in the ordinary course of business, which management believes will not have a material adverse effect on the Company's financial position or results of operations.The Company may also realize the benefit of certain legal claims and litigation in the future; these gain contingencies are not recognized in the Condensed Consolidated Financial Statements. Environmental Matters The Company has significant ongoing environmental remediation obligations.The vast majority of these obligations relate to properties transferred to the Company as part of a court-ordered bankruptcy reorganization in 1990.Ongoing costs and expenses with respect to these sites are classified as non-operating.Additionally, costs and expenses associated with the Southeast Kansas Sites and the Eureka Mills Site are also classified as non-operating.These expenses are recorded as a component of other (expense) income, net in the Condensed Consolidated Statements of Income.Costs and expenses associated with operating properties such as the Mueller Copper Tube Products site in Wynne, Arkansas are classified as a component of cost of goods sold. Operating properties: There have been no material changes with respect to environmental matters involving the Company for its operating properties since December 26, 2009. 6 Index Non-operating properties: Eureka Mills Site In November 2008, the Company received a general notice of liability and second request for information under the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) from the U.S. Environmental Protection Agency (EPA) concerning the Eureka Mills Superfund Site (the Eureka Mills Site) located in Juab County, Utah.The Eureka Mills Site is an area where mining and milling of various metals occurred over the course of several decades.The EPA has been investigating and remediating contamination associated with these activities.The Company’s connection to the Eureka Mills Site appears to be through land within the Eureka Mills Site that was owned by Sharon Steel Corporation (Sharon), its predecessor and a 1979 transaction with UV Industries (UV) in which Sharon allegedly assumed certain of UV’s liabilities.In 2001, the Company responded to an earlier request for information concerning milling activities stating that it was not responsible for any such activities at the Eureka Mills Site.The recent request for information concerns historic mining activities.In responding to EPA’s November 2008 letter and also to a recent third request for information received in March 2009, the Company stated that it does not believe it is liable for the contamination.The Company has agreed to suspend temporarily the running of the time period during which the EPA must bring a lawsuit and outside counsel for the Company and the federal and state governments have negotiated a tentative settlement for $2.5 million that is subject to management review on both sides.If approved by the Company’s board of directors and management at the Department of Justice, the settlement would be subject to public comment and court review before being entered as a consent decree.The Company recognized a charge of $2.5 million for this matter in the second quarter of 2010. Health and Safety Matters On January 25, 2010, the Company received Citations and a Notification of Penalties from the Occupational Safety and Health Administration (OSHA) proposing civil penalties totaling approximately $0.7 million for various health and safety violations following inspections in 2009 of certain plants operated by subsidiaries in Fulton, Mississippi. The Company has reached a resolution of these matters and is currently in the process of finalizing an agreement with OSHA. The total penalties have been reduced to approximately $0.4 million. Additionally, plants in Arkansas, Florida and Tennessee were inspected by OSHA and/or the Tennessee Division of Occupational Safety and Health resulting in proposed penalties. These matters have all been resolved as of this filing. The resolution of these matters did not have a material adverse effect on the Company’s financial condition, results of operations or cash flows. Copper Tube Antitrust Litigation The Company is named as a defendant in several pending litigations (the Copper Tube Actions) brought by direct and indirect purchasers of various forms of copper tube.The Copper Tube Actions allege anticompetitive activities with respect to the sale of copper plumbing tubes and/or copper tubes used in, among other things, the manufacturing of air-conditioning and refrigeration units.All of the Copper Tube Actions seek monetary and other relief.The Company believes that the claims for relief in the Copper Tube Actions are without merit.Due to the procedural stage of the Copper Tube Actions, the Company is unable to determine the likelihood of a materially adverse outcome in the Copper Tube Actions or the amount or range of a potential loss in the Copper Tube Actions. Employment Litigation On June 1, 2007, the Company filed a lawsuit in the Circuit Court of Dupage County, Illinois against Peter D. Berkman and Jeffrey A. Berkman, former executives of the Company and B&K Industries, Inc. (B&K), a wholly owned subsidiary of the Company, relating to their alleged breach of fiduciary duties and contractual obligations to the Company through, among other things, their involvement with a supplier of B&K during their employment with B&K.The lawsuit alleges appropriation of corporate opportunities for personal benefit, failure to disclose competitive interests or other conflicts of interest, and unfair competition, as well as breach of employment agreements in connection with the foregoing.The lawsuit seeks compensatory and punitive damages, and other appropriate relief.In August 2007, the defendants filed an answer to the complaint admitting Peter Berkman had not sought authorization to have an ownership interest in a supplier, and a counterclaim against the Company, B&K and certain of the Company’s officers and directors alleging defamation, tortious interference with prospective economic relations, and conspiracy, and seeking damages in unspecified amounts.In September 2007, Homewerks Worldwide LLC, an entity formed by Peter Berkman, filed a complaint as an intervenor based on substantially the same allegations included in the Berkmans’ counterclaim.In October 2007, the Company also filed a motion seeking to have the Berkmans’ counterclaim dismissed as a matter of law.On January 3, 2008, the Court overruled that motion and the case proceeded to discovery of the relevant facts. 7 Index On September 5, 2008, Peter Berkman withdrew prior responses to discovery requests and asserted the Fifth Amendment privilege against self-incrimination as to all requests directed to him.By that assertion, he took the position that his testimony about his actions would have the potential of exposing him to a criminal charge or criminal charges.On October 24, 2008, the defendants filed a motion seeking leave to interpose an Amended Answer and Amended Counterclaims wherein Peter Berkman asserted the Fifth Amendment in response to the allegations in the complaint.On December 19, 2008, the Company filed an answer to the Amended Counterclaims that included a new affirmative defense based on the assertion of the Fifth Amendment by Peter Berkman. On October 3, 2008, in response to a motion to compel filed by the Company, the Court held, among other things, that Peter Berkman could not withhold documents on Fifth Amendment and attorney-client privilege grounds.Peter Berkman moved for reconsideration of that order and his request was denied on November 19, 2008.On December 10, 2008, Peter Berkman moved to file an interlocutory appeal regarding the Court’s ruling on the Company’s motion to compel.On January 7, 2009, the motion for interlocutory appeal was granted and the Court found Peter Berkman in contempt for resisting discovery.On February 6, 2009, Peter Berkman filed a notice of appeal with the Illinois Appellate Court, Second Judicial District.All appellate briefs were submitted, oral argument took place on September 29, 2009, and a publicly available decision was rendered on March 23, 2010.In that decision, the Illinois Appellate Court concluded that (i) Peter Berkman was not entitled to withhold documents on attorney-client privilege grounds that were created during the period that Katten Muchin Rosenman LLP represented both the Company and Peter Berkman, (ii) certain documents withheld on attorney-client privilege grounds needed to be submitted to the trial court for an in camera review to assess the applicability of the crime-fraud exception to the attorney-client privilege, and (iii) documents Peter Berkman withheld on Fifth Amendment grounds needed to be submitted to the trial court for an in camera review. Since obtaining this ruling, Peter Berkman unsuccessfully moved for a rehearing before the Illinois Appellate Court as to certain aspects of its decision and has filed a petition for leave to appeal to the Illinois Supreme Court which is pending and which the Company has opposed. On December 15, 2009, the parties exchanged reports prepared by their respective damages experts wherein the Company asserted a claim totaling $17.2 million, not including punitive damages, and defendants asserted a claim totaling $38.0 million.The parties also exchanged rebuttal damages expert reports on March 5, 2010. The Company believes that the counterclaims are without merit and that defendants are not entitled to the damages being sought.Consequently, the Company intends to defend the counterclaims vigorously. The Company does not anticipate any material adverse effect on its financial condition, results of operations or cash flows as a result of this employment litigation matter. United States Department of Commerce Antidumping Review On December 24, 2008, the United States Department of Commerce (DOC) initiated an antidumping administrative review of the antidumping duty order covering circular welded non-alloy steel pipe and tube from Mexico to determine the final antidumping duties owed on U.S. imports during the period November 1, 2007 through October 31, 2008 by certain subsidiaries of the Company.On April 19, 2010, DOC published the final results of this reviewand assigned Mueller Comercial de Mexico, S. de R.L. de C.V. (Mueller Comercial) an antidumping duty rate of 48.33 percent.The Company has appealed the final determination to the U.S. Court of International Trade. The Company anticipates that certain of its subsidiaries will incur antidumping duties on subject imports made during theperiod of review. The Company established a reserve in 2009 of approximately $4.2 million for this matter. 8 Index On December 23, 2009, DOC initiated an antidumping administrative review for the November 1, 2008 through October 31, 2009 period of review. DOC has selected Mueller Comercial as a respondent for this period of review. At this time, the Company is unable to estimate the impact, if any, this matter will have on our financial statements. Other Guarantees, in the form of letters of credit, are issued by the Company generally to assure the payment of insurance deductibles and certain retiree health benefits.The terms of the Company’s guarantees are generally one year but are renewable annually as required.These letters are primarily backed by the Company’s line of credit facility.The maximum potential amount of future payments the Company could have been required to make under its guarantees at June 26, 2010 was $10.3 million. Note 3 – Insurance Claims U.K. Copper Tube Facility In November 2008, the Company’s copper tube facility in Bilston, Great Britain, was damaged by fire.Production was curtailed for approximately four weeks to make certain necessary, temporary repairs.Additionally, certain production equipment and portions of building structures were extensively damaged.These losses were covered by property and business interruption insurance.During 2010, the Company settled the claim with its insurer for total proceeds of $35.3 million, net of the deductible of $0.5 million.As a result of the settlement with its insurer, all proceeds received and all costs previously deferred (which were recorded as a receivable in prior periods) were recognized, resulting in an initial net pre-tax gain of $22.5 million.This amount was recognized in the first quarter of 2010.During the second quarter of 2010, the Company incurred additional costs related to the rehabilitation of the facility.As a result, the Company recognized expenses of $1.2 million in the second quarter of 2010, which were offset against the insurance gain. The Company received cash advances of $4.7 million in 2008 and $7.3 million in 2009 from its insurer, and received $23.3 million of proceeds in the first quarter of 2010 with the final settlement.Of the $23.3 million proceeds received in 2010, $17.7 million was classified as investing activities in the Condensed Consolidated Statements of Cash Flows representing the estimated amount of proceeds received for damaged building structures and equipment.All other receipts were classified as operating activities as they reflect the estimated amounts received for business interruption insurance and reimbursement of incremental cleaning and other noncapital costs. Although the Company has settled the claim with its insurer, the Company is continuing to perform rehabilitation activities related to the facility, including structural repairs, cleanup of environmental contaminants, and other activities.The Company expects these activities will be completed by the end of 2010.The Company expects to incur up to approximately $0.4 million of additional expenditures related to the remaining rehabilitation of this facility, of which approximately $0.2 million is expected to be capitalized and approximately $0.2 million is expected to be expensed in future periods. Fulton, Mississippi Copper Tube Facility In July 2009, there was an explosion at the Company’s copper tube facility in Fulton, Mississippi.Production was curtailed for approximately one week for cleanup and repairs to building structures.Certain production equipment was also extensively damaged.The total value of the loss, including business interruption, cannot be estimated at this time, but is expected to be covered by property and business interruption insurance.During 2009, the Company received an advance of $1.0 million from its insurer to cover incremental expenses (net of the insurance deductible of $0.5 million).The Company recorded this cash advance in other current liabilities net of cleanup and repair costs of approximately $1.1 million.The Company has not recognized potential gains arising from property damage or business interruption insurance in the Condensed Consolidated Statements of Income during 2010 related to this matter, and will not do so until final settlement of the insurance claim. 9 Index Note 4 – Inventories June 26, 2010 December 26, 2009 (In thousands) Raw materials and supplies $ $ Work-in-process Finished goods Valuation reserves ) ) Inventories $ $ The Company has partially liquidated inventories valued using the last-in, first-out (LIFO) method during the first half of 2010.The Company expects to replenish these inventories by the end of 2010 and, as such, has not recognized the effects of liquidating LIFO layers.In the event these inventories are not replenished, due to lack of availability or operational reasons, the Company would recognize a reduction to cost of goods sold of approximately $14.9 million from the liquidation of LIFO layers based on quarter-end quantities. Additionally, as of June 26, 2010, the Company has recorded a reserve of approximately $1.3 million to write-down certain inventories valued using the first-in, first-out (FIFO) and average cost methods to the lower-of-cost-or-market. Note 5 – Industry Segments The Company’s reportable segments are Plumbing & Refrigeration and OEM.For disclosure purposes, as permitted under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 280, Segment Reporting, certain operating segments are aggregated into reportable segments.The Plumbing & Refrigeration segment is composed of Standard Products Division (SPD), European Operations, and Mexican Operations.The OEM segment is composed of Industrial Products Division (IPD), Engineered Products Division (EPD), and Mueller-Xingrong.These segments are classified primarily by the markets for their products.Performance of segments is generally evaluated by their operating income.Intersegment transactions are generally conducted on an arms-length basis. SPD manufactures copper tube and fittings, plastic fittings, plastic pipe, and line sets.These products are manufactured in the U.S.SPD also imports and resells brass and plastic plumbing valves, malleable iron fittings, faucets, and plumbing specialty products.Outside the U.S., the Company’s European Operations manufacture copper tube, which is sold in Europe and the Middle East.European Operations also include the import distribution of fittings, valves, and plumbing specialty products primarily in the U.K. and Ireland.Mexican Operations consist of pipe nipple manufacturing and import distribution businesses including product lines of malleable iron fittings and other plumbing specialties.The Plumbing & Refrigeration segment’s products are sold primarily to plumbing, refrigeration, and air-conditioning wholesalers, hardware wholesalers and co-ops, and building product retailers. IPD manufactures brass rod, impact extrusions, and forgings as well as a variety of end products including plumbing brass, automotive components, valves, and fittings.EPD manufactures and fabricates valves and assemblies for the refrigeration, air-conditioning, gas appliance, and barbecue grill markets and specialty copper, copper-alloy, and aluminum tubing.Mueller-Xingrong manufactures engineered copper tube primarily for air-conditioning applications.These products are sold primarily to OEM customers. 10 Index Summarized segment information is as follows: (In thousands) For the Quarter Ended June 26, 2010 Plumbing & Refrigeration Segment OEM Segment Corporate and Eliminations Total Net sales $ $ $ ) $ Cost of goods sold ) Depreciation and amortization Selling, general, and administrative expense Insurance settlement — — Operating income ) Interest expense ) Other expense, net ) Income before income taxes $ (In thousands) For the Quarter Ended June 27, 2009 Plumbing & Refrigeration Segment OEM Segment Corporate and Eliminations Total Net sales $ $ $ ) $ Cost of goods sold ) Depreciation and amortization Selling, general, and administrative expense Operating income ) Interest expense ) Other income, net Income before income taxes $ 11 Index Segment information (continued): (In thousands) For the Six Months Ended June 26, 2010 Plumbing & Refrigeration Segment OEM Segment Corporate and Eliminations Total Net sales $ $ $ ) $ Cost of goods sold ) Depreciation and amortization Selling, general, and administrative expense Insurance settlement ) — — ) Operating income ) Interest expense ) Other expense, net ) Income before income taxes $ (In thousands) For the Six Months Ended June 27, 2009 Plumbing & Refrigeration Segment OEM Segment Corporate and Eliminations Total Net sales $ $ $ ) $ Cost of goods sold ) Depreciation and amortization Selling, general, and administrative expense Operating income ) Interest expense ) Other income, net Income before income taxes $ 12 Index Note 6 – Comprehensive Income Comprehensive income is as follows: For the Quarter Ended For the Six Months Ended June 26, 2010 June 27, 2009 June 26, 2010 June 27, 2009 (In thousands) Consolidated net income $ Other comprehensive (loss) income, net of tax: Foreign currency translation ) Net change with respect to derivative instruments and hedging activities ) ) Other, net ) ) Total other comprehensive income (loss) ) Comprehensive income Less comprehensive income attributable to noncontrolling interest ) Comprehensive income attributable to Mueller Industries, Inc. $ The change in cumulative foreign currency translation adjustment primarily relates to the Company’s investment in foreign subsidiaries and fluctuations in exchange rates between their local currencies and the U.S. dollar.During 2010, the change in the foreign currency translation amounts primarily resulted from changes in value in the British pound sterling.The value of the British pound sterling increased approximately 1 percent relative to the U.S. dollar during the second quarter of 2010; however, its value declined approximately 6 percent relative to the U.S. dollar during the six months ended June 26, 2010.During 2009, the value of the British pound sterling increased approximately 15 percent and 13 percent during the second quarter and first half, respectively, relative to the U.S. dollar.The value of the Mexican peso increased approximately 7 percent and 4 percent during the second quarter of 2009 and first half of 2009, respectively, relative to the U.S. dollar. Note 7 – Debt As of June 26, 2010, Mueller–Xingrong had a RMB 267 million, or $39.1 million, secured revolving credit facility (the JV Credit Agreement) with a maturity date of July 18, 2010.On July 16, 2010, Mueller–Xingrong extinguished the JV Credit Agreement and simultaneously entered into a new credit facility (the JV Facility) with a syndicate of four banks establishing a secured RMB 330 million, or approximately $48.3 million, revolving credit facility with a maturity date of July 16, 2011.All other terms of the JV Facility were substantially equivalent to the previous JV Credit Agreement. 13 Index Note 8 – Employee Benefits The Company sponsors several qualified and nonqualified pension plans and other postretirement benefit plans for certain of its employees.The components of net periodic benefit cost are as follows: For the Quarter Ended For the Six Months Ended June 26, 2010 June 27, 2009 June 26, 2010 June 27, 2009 (In thousands) Pension benefits: Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost 73 77 Amortization of net loss Net periodic benefit cost $ Other benefits: Service cost $ 69 $ 63 $ $ Interest cost Amortization of prior service cost — — 1 1 Amortization of net loss 40 43 78 84 Net periodic benefit cost $ The Company anticipates contributions to its pension plans for 2010 to be approximately $1.5 million.During the first half of 2010, contributions of approximately $0.7 million have been made to certain pension plans. Note 9 – Income Taxes The Company’s effective tax rate for the second quarter of 2010 was 32 percent compared with 47 percent for the same period last year.Factors that explain the difference between the effective tax rate and what would be computed using the U.S. federal statutory tax rate for the second quarter of 2010 were primarily related to decreases in tax contingencies of $1.3 million and the U.S. production activities deduction of $0.7 million.These items were partially offset by the provision for state income taxes, net of the federal benefit, of $0.7 million. The Company’s effective tax rate for the first half of 2010 was 25 percent compared with 49 percent for the same period last year.Factors that explain the difference between the effective tax rate and what would be computed using the U.S. federal statutory tax rate for the first half of 2010 were primarily due to reductions related to: (i) the release of a valuation allowance of $5.4 million due to the expectation that certain foreign deferred tax assets will be utilized; (ii) the effect of foreign tax rates lower than statutory tax rates of $2.0 million; (iii) decreases in unrecognized tax benefits of $1.9 million; and (iv) the U.S. production activities deduction of $1.3 million.These items were partially offset by tax settlements of $2.0 million and the provision for state income taxes, net of the federal benefit, of $1.3 million. Tax contingency reserves decreased during the second quarter of 2010 by $3.4 million primarily as a result of audit settlements.Reserves were increased during the first quarter in anticipation of these settlements.Due to ongoing federal and state income tax audits and potential lapses of the statutes of limitations in various taxing jurisdictions, it is reasonably possible that this reserve may decrease in the next twelve months by up to $1.7 million. Total unrecognized tax benefits including derecognized deferred tax assets at the end of second quarter were $10.1 million, without consideration of any applicable federal benefit, including $0.9 million of accrued interest and penalties. Of the $10.1 million, approximately $7.3 million would impact the effective tax rate, if recognized. 14 Index The Company files a consolidated U.S. federal income tax return and files numerous consolidated and separate income tax returns in many state, local, and foreign jurisdictions.The statute of limitations is open for the Company’s federal tax return and most state income tax returns for the 2006 return and all subsequent years.The statutes of limitations for some state and foreign returns are open for earlier tax years due to ongoing audits and differing statute periods.The Internal Revenue Service concluded an audit of the Company’s 2007 federal income tax return during 2010, the results of which were immaterial.While the Company believes that it is adequately reserved for possible audit adjustments, the final resolution of these examinations cannot be determined with certainty and could result in final settlements that differ from current estimates. Note 10 – Other (Expense) Income, Net For the Quarter Ended For the Six Months Ended June 26, 2010 June 27, 2009 June 26, 2010 June 27, 2009 (In thousands) Interest income $ Gain on early retirement of debt — — Loss on disposal of properties, net ) Environmental expense, non-operating properties ) Other Other (expense) income, net $ ) $ $ ) $ Note 11 – Derivative Instruments and Hedging Activities Copper and brass represent the largest component of the Company’s variable costs of production.The cost of these materials is subject to global market fluctuations caused by factors beyond the Company’s control.The Company occasionally enters into forward fixed-price arrangements with certain customers; the risk of these arrangements is generally managed with commodity futures contracts.The Company accounts for these futures contracts in accordance with ASC 815, Derivatives and Hedging (ASC 815).These futures contracts have been designated as cash flow hedges.The fair value of open futures contracts are recognized as a component of accumulated other comprehensive income until the position is closed which corresponds to the period when the related hedged transaction is recognized in earnings.Should these contracts no longer meet hedge criteria in accordance with ASC 815, either through lack of effectiveness or because the hedged transaction is no longer probable of occurring, all deferred gains and losses related to the hedge would be immediately reclassified from accumulated other comprehensive income into earnings.In the next twelve months, the Company will reclassify into earnings realized gains or losses of cash flow hedges; at June 26, 2010, the net fair value of these contracts was insignificant. At June 26, 2010, the Company held open futures contracts to purchase approximately $8.9 million of copper over the next six months related to fixed price sales orders.The fair value of those futures contracts was a $28 thousand gain position, which was determined by obtaining quoted market prices (Level 1 hierarchy as defined by ASC 820, Fair Value Measurements and Disclosures). 15 Index Derivative instruments designated as cash flow hedges under ASC 815 are reflected in the Condensed Consolidated Financial Statements as follows: June 26, 2010 Location Fair value (In thousands) Commodity contracts Other current assets: Gain positions $ Other current assets: Loss positions $
